DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (U.S. 2016/0209745).
Hirayama et al. teaches a resist composition in Example 24 comprising the following:

    PNG
    media_image1.png
    112
    597
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    47
    584
    media_image2.png
    Greyscale
[0819] wherein (A’)-2 corresponds to polymeric compound 2 (base material A) [0821] which comprises monomers (2) and (4) [0817] which are the following:

    PNG
    media_image3.png
    210
    279
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    169
    256
    media_image4.png
    Greyscale
[0817] wherein monomer (4), when polymerized, is equivalent to structural unit (a10) represented by general formula (a10-1) of instant claim 1 when R is a hydrogen atom, Yax1 is a single bond, Wax1 is an aromatic hydrocarbon group, and nax1 is 1; component (B’)-1 is the following:

    PNG
    media_image5.png
    326
    415
    media_image5.png
    Greyscale
[0825] which is equivalent to an acid-generator component (B) comprising a compound (BD1) represented by general formula (bd1) of instant claims 1-3 when R001 is a monovalent organic group having an acid dissociable group containing a cyclic structure and a tertiary alkyl ester structure having 7 carbon atoms, R002 and R003 are monovalent organic groups, and X is a counteranion; component (D’)-7 is the following:

    PNG
    media_image6.png
    357
    395
    media_image6.png
    Greyscale
[0825] which is equivalent to a photodegradable base (D1) comprising a compound (DB1) represented by general formula (bd1) of instant claims 1-3 when R001 is a monovalent organic group having an acid dissociable group containing a cyclic structure and a tertiary alkyl ester structure having 7 carbon atoms, R002 and R003 are monovalent organic groups, and X- is a counteranion. The total amount of the acid-generator component (B) and the photodegradable base (D1) is 22.31 parts by weight which is substantially close to the instantly claimed 25 parts by weight. Hirayama et al. also teaches he amount of the component (B) relative to 100 parts by weight of the component (A) is preferably within a range from 0.5 to 60 parts by weight, more preferably from 1 to 50 parts by weight, and still more preferably from 1 to 40 parts by weight [0415] and the amount of the component (D1) relative to 100 parts by weight of the component (A) is preferably within a range from 0.5 to 10 parts by weight, more preferably from 0.5 to 8 parts by weight, and still more preferably from 1 to 8 parts by weight [0466] which, when combined, overlaps the instantly claimed amount of 25 parts by weight (claim 1), specifically 30 parts by weight (claim 4). Hirayama et al. further teaches an object of providing a resist composition in which the polymeric compound in the resist composition has a predetermined design, so as to obtain good control of acid diffusion and excellent lithography properties [0016]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Hirayama et al. to obtain the claimed resist composition through routine experimentation in order to achieve good control of acid diffusion and excellent lithography properties.
	With regard to claims 5-6, Hirayama et al. teaches the method of forming a resist pattern according to a second aspect of the present invention includes: forming a resist film on a substrate using a resist composition according to the first aspect; conducting exposure of the resist film; and developing the resist film to form a resist pattern [0526] wherein exposure is performed using an ArF exposure apparatus, an electron beam lithography apparatus or an EUV exposure apparatus, or by patterning via direct irradiation with an electron beam without using a mask pattern [0529].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yahagi et al. (U.S. 2017/0369697) and Yahagi et al. (U.S. 2017/0371241) are obvious over the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722            

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722